—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Demarest, J.), rendered May 11, 1994, revoking a sentence of probation previously imposed by the same court upon a finding that he violated a condition thereof, after a hearing, and imposing a sentence of an indeterminate term of *626two to six years imprisonment upon his previous conviction of attempted robbery in the second degree.
Ordered that the amended judgment is affirmed.
We reject the defendant’s contention that the hearing on the charge that he had violated probation and the subsequent resentencing were unreasonably delayed. The short delay was caused in part by the defendant’s involvement in other criminal proceedings, resulting in an inability to produce him on two separate occasions.
Contrary to the defendant’s contention that he was illegally sentenced to an indeterminate term of imprisonment of two to four years for attempted robbery in the second degree, the resentencing minutes clearly indicate that the defendant received a lawful sentence of an indeterminate term of imprisonment of two to six years (see, Penal Law § 70.00 [2] [d]; § 70.02 [4]). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.